McBRIDE, Judge.
This is a suit brought by Lynn C. Orger-on against the defendant, his lessor, for damages sustained by himself and by his minor daughter, Julienne Marie Orgeron, on January 18, 1948, in the premises 514 Second Street, Gretna, Louisiana. This is one of the seven consolidated suits alluded to in the case of Gaida v. Hourgettes, La.App., 67 So.2d 737, decided by us this day.
Orgeron claims damages for himself and also on behalf of his child for her asphyxiation, and further claims $3,000 for the loss of another child, which was born four days after the occurrence.
Orgeron and his daughter were shown to have suffered from nausea, intermittent unconsciousness for about five hours, and general weakness for about three days. We believe that an award of $200 to each is meet and proper.
As to the claim made for the death of the child which was born four days after the occurrence, there can be no recovery. Counsel for plaintiff freely and frankly admit that they were unable to prove that the asphyxiation of Orgeron’s wife contributed in any way to the death of the child. Dr. Hindelang testified that Mrs. Orgeron had a difficult time and had to be delivered with forceps, and that during the operation the child suffered a head injury which caused its death.
For the reasons assigned, the judgment appealed from is reversed, and it is now ordered that Lynn C. Orgeron on his behalf have judgment for $200, and on behalf of his minor child, Julienne Marie Orgeron, he have judgment for $200 against the defendant, Mrs.. Elaine Hourgettes, wife of D. M. Charles, with legal interest from judicial demand, and all costs of both courts.
Reversed.